UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-22419 CARDIMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3177883 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 47266 Benicia Street, Fremont, CA94538-7330 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 354-0300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated Filero Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yeso No x There were 14,398,472 shares of the registrant's common stock, par value $0.001, issued and outstanding as of August 10, 2010. 1 CARDIMA, INC. TABLE OF CONTENTS PART I.Financial Information Description Page Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of June 30, 2010 and December 31, 2009 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2010 and 2009 4 Condensed Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II.Other Information Description Page Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 2 PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements CARDIMA, INC. CONDENSED BALANCE SHEETS (In thousands, except share amounts) ASSETS June 30, 2010 December 31, 2009 Current assets: (Unaudited) Cash and cash equivalents $ $ Short term investment 50 Accounts receivable, net of allowances for doubtful accounts of $200 and $183, as of June 30, 2010 and December 31, 2009, respectively Inventories Prepaid expenses Other current assets 10 19 Total current assets Property and equipment, net of accumulated depreciation of $3,362 and $3,173 as of June 30, 2010 and December 31, 2009, respectively Other assets 61 61 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue - Loan payable 16 15 Capital leases - current portion 28 27 Total current liabilities Deferred rent 39 37 Loan payable - net of current portion 18 26 Capital leases - net of current portion 4 18 TOTAL LIABILITIES Shareholders' Equity: Preferred stock – Series A Participating Preferred Stock of the Stockholder Rights Plan, $0.001 par value, 750,000 shares authorized, none issued - - Preferred stock – Series A Convertible Preferred Stock, $0.001 par value, liquidation preference of $0.10, 10,000,000 shares authorized, 5,000,000 issued and outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 14,398,472 and 14,395,103 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively 14 14 Additional paid-in-capital 212, 613 Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to these condensed financial statements 3 CARDIMA, INC. STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) For The Three Months Ended June 30, For The Six Months Ended June 30, Net sales $ Cost of goods sold Gross margin deficiency ) Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating loss ) Interest income and expense, net 1 66 7 8 Other income / (expense) ) - ) 1 Total other income / (expense) ) 66 ) 9 Loss before income taxes ) Income taxes - - 1 1 Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share See accompanying notes to these condensed financial statements 4 CARDIMA, INC. STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities provided by operations: Depreciation and amortization Non-cash stock-based compensation Excess and obsolete inventory 90 Allowance for doubtful accounts 17 9 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid and other assets 98 90 Accounts payable, accrued compensation and other liabilities ) Deferred revenue ) Accrued interest and fees - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of short-term investment - ) Maturity of short-term investment - Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payments under capital leases and credit facility ) ) Payment on loan payable (7
